DETAILED ACTION
Status of Claims
The amendment filed 06/01/2022 has been entered. Claims 24-34 and 36-43 remain pending. 
The previous objections to the specification and to claim 32 are maintained.
Applicant's arguments have been fully considered but they are not persuasive. The previous prior art rejections of claims 24-34 and 36-43 are maintained and reiterated below. See response to arguments.

Specification
The disclosure is objected to because of the following informalities: incorrectly written chemical formulas in paragraph [0029]. For example, “Li(ClO4)” should be --LiClO4--; “Li(BF4)” should be --LiBF4--; etc. ; and all numerical values should be subscripted. The parenthesis is not required when the subscript is one. Appropriate correction is required.

Claim Objections
Claim 32 is objected to because of the following informalities: “LiB(C6H5)4)” end in an extraneous closed parenthesis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 24-31, 33, 34, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanda et al. (EP 2 037 527) in view of Neudecker et al. (US 2007/0184345) and Golodnitsky et al. (US 2013/0244102).
Regarding claim 24 and 34, Kanda teaches a lithium battery comprising:
a positive electrode collector layer 11 (para 0030) and a method of forming a positive electrode layer 13 using a vapor-phase method (para 0035); a negative electrode collector layer 12 (para 0036) and a method of forming a negative electrode layer 14 using a vapor-phase method (para 0041);
solid electrolyte layer 15 (SE layer) and forming the SE layer 15 with a vapor-phase deposition method (para 0043);
buffer layer 16 formed between the SE layer 15 and  positive electrode layer 13 (Fig. 1);
stacking the layers to in order to obtain a stack (Fig. 1; para 0050);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Kanda does not teach the layers are deposited by electrophoresis, using a particles less than 100 nm, and a thermal treatment or mechanical compression.
Neudecker, directed to a thin-film battery teaches wherein the cathode is made by a non-vapor phase deposition technique (abstract), specifically electrophoresis (para 0005; para 0037); and pressure-heat lamination/heat treatment (para 0020; para 0052).
It would have been obvious to one of ordinary skill in the art at the time of invention to use electrophoresis which overcomes the "numerous" limitations of a typical vacuum phase method (para 0004). It would have been obvious to one of ordinary skill in the art at the time of invention to use heat/pressure to assure adequate adhesion of the layers.
Golodnitsky, directed to electrophoretic deposition of thin films, teaches complete batteries made by electrophoresis (abstract), which include a three-layer electrode-separator-electrode stack (para 0008). Sequential electrophoretic deposition includes an electrophoretic deposition of a first battery electrode followed by electrophoretic deposition of a porous separator on the first electrode and by electrophoretic deposition of a second battery electrode on the porous separator (abstract) forming a multi-layer assembly. Golodnitsky further teaches particles sizes less than 100 nm (para 0016).
It would have been obvious to one of ordinary skill in the art at the time of invention that each of the recited layers can be made by electrophoresis with motivation from Neudecker as presented above. It would have been obvious to one of ordinary skill in the art at the time of invention to have the recited particles size because particles useful in the electrophoretic deposition of thin film batteries can be in the nanometer to micrometer range (para 0016).
With respect to a parallel connection, OFFICIAL NOTICE is taken with respect that it is well know that battery cells may be connected in series and/or parallel in order to achieve the desired voltage and/or current required for its use. Because this application is a continuation from parent 14/758,229, this statement, the common knowledge or well-known in the art statement, is taken to be admitted prior art. See MPEP 2144.03.
Regarding claims 25, Golodnitsky teaches colloidal suspensions (para 0005) and electrophoretic deposition may be enhanced by use of additives (para 0023).
Regarding claims 26, Neudecker teaches the cathode deposition material may be used either in pure form (i.e., without binder) or mixed with binder material (para 0052).
Regarding claims 27, Kanda teaches the buffer layer deposited by PVD or CVD (para 0049).
Regarding claims 28, Kanda teaches the thickness of the Ms bonding layer is 1 µm or less and preferably 2 nm or more (para 0017), which overlaps Applicant’s claimed range of below 100 nm, 50 nm, and 30 nm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the recited bonding layer thickness because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff.\ 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claims 29, mechanical compression is viewed as an optimizable variable one skilled in the art could ascertain. For example, if too much pressure is applied, the layers could break and if insufficient pressure is applied, adhesion may suffer.
Regarding claims 30, thermal treatment is viewed as an optimizable variable one skilled in the art could ascertain. For example, if the bonding layer is heat in excess, the material may decompose or be damaged, and if insufficient heat is applied, adhesion may suffer. However, Neudecker specifically teaches from 400°C to 1000°C (para 0052), which would not exceed Applicant’s upper range for melting or decomposition based on the composition of the bonding layer.
Regarding claims 31, Kanda teaches LixLa(2-x)/3TiO3, x = 0.1 to 0.5 (abstract). 
Regarding claim 33. Neudecker further teaches thin-film encapsulation 250 (Fig. 2).
Regarding claim 41, Kanda teaches the lithium battery has a structure in which terminals are provided from the collectors (para 0076).
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanda et al. (EP 2 037 527) in view of Neudecker et al. (US 2007/0184345) and Golodnitsky et al. (US 2013/0244102), as applied to claim 24 above, in further view of Oladeji et al. (US 2011/0171528).
Regarding claim 32. Kanda does not teach the layer comprises at least one polymer and a lithium salt from the group recited.
Oladeji, directed to a solid state electrolyte teaches conductive adhesive 19 between electrolyte 13 and anode 18 made of polyvinylidene fluoride/hexafluoropropylene copolymer (PVDF/HFP) and LiPF6 (para 0104; Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time of invention to substitute one bonding material for another used for the same.
Claims 36 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanda et al. (EP 2 037 527) in view of Neudecker et al. (US 2007/0184345) and Golodnitsky et al. (US 2013/0244102), as applied to claim 34 above, in further view of Yonemaru et al. (JP 2007-123192).
Regarding claims 36 and 37, Kanda teaches the positive electrode current collector layer 11 may be selected from aluminum (para 0030) and the negative electrode current collector layer 12 may be selected from copper (para 0036).
Kanda does not teach the metal sheets are coated with a noble metal.
Yonemaru, directed to a current collector and electrode for solid electrolyte secondary battery, teaches a current collector for a solid polymer electrolyte secondary battery has a base material containing a conductive material (e.g., aluminum), and a noble metal layer formed at least on a part of the base material (abstract), such as gold (Table 1).
It would have been obvious to one of ordinary skill in the art at the time of invention to have a current collector coated with a noble metal in order to provide a current collector easy to be formed capable of reducing the internal resistance of a battery and effectively preventing an increase in the internal resistance of the battery.
Claims 38 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanda et al. (EP 2 037 527) in view of Neudecker et al. (US 2007/0184345) and Golodnitsky et al. (US 2013/0244102), as applied to claim 34 above, in further view of Bates et al. (US 5,561,004).
Regarding claim 38, Kanda does not teach an encapsulation layer composed of ceramic or glass-ceramic.
Bates, directed to packaging material for thin film lithium batteries, teaches protective sheath 30 made of ceramic (abstract).
It would have been obvious to one of ordinary skill in the art at the time of invention to further have a protective sheath made of ceramic, which provides a barrier against the penetration of air and water vapor (abstract).
Regarding claim 40, Kanda teaches outer surfaces of the resulting laminate were covered with an outer packaging material (para 0076).
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanda et al. (EP 2 037 527) in view of Neudecker et al. (US 2007/0184345), Golodnitsky et al. (US 2013/0244102), and Bates et al. (US 5,561,004), as applied to claim 38 above, in further view of Yamashita et al. (US 7,285,334).
Regarding claim 39, Kanda in view of Bates does not further teach a second encapsulation layer composed of silicone polymer deposited on the first encapsulation layer.
Yamashita, directed to material or packing a cell, teaches it is preferable to form the outermost layer in a multilayer construction or to coat the surface of the outermost layer with a silicone resin.
 It would have been obvious to one of ordinary skill in the art at the time of invention to further have second encapsulation layer to improve the mechanical properties and the protective properties of the packaging laminated structure (col. 43, lines 58-65). In view of Bates, it would have been obvious to one of ordinary skill in the art that ceramics are brittle and a silicone layer would protect the ceramic from shock.
Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanda et al. (EP 2 037 527) in view of Neudecker et al. (US 2007/0184345) and Golodnitsky et al. (US 2013/0244102), as applied to claim 41 above, in further view of Ito et al. (US 2004/0185336).
Regarding claim 42, Kanda does not expressly teach the terminals are located on opposite sides of a stack.
Ito, directed to an all solid-state thin film cell, teaches terminals 18a, 18b disposed on opposite sides of the stack (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of invention to have the terminals on opposites side as a design choice where power is extracted from the terminals and the remaining sides are sealed (para 0030).
Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanda et al. (EP 2 037 527) in view of Neudecker et al. (US 2007/0184345) and Golodnitsky et al. (US 2013/0244102), as applied to claim 41 above, in further view of Watanabe et al. (US 2004/0209163).
Regarding claim 43, Kanda does not teach terminals covered with a nickel layer and the nickel layer covered in a tin layer.
Watanabe, directed to an electrochemical cell, teaches a nickel undercoat and a tin coating (abstract).
It would have been obvious to one of ordinary skill in the art at the time of invention to further have such a terminal connection wherein tin serves as a lead-free solder coating for a terminal optimized by the nickel undercoat layer which reduces defects (whisker formation) from the heat of laser welding (abstract). 

Response to Arguments
Applicant argues improper use of Official Notice. In response, Applicant has had opportunities to rebut its use; however, because this application is a continuation from parent 14/758,229, this statement, the common knowledge or well-known in the art statement, is taken to be admitted prior art. See MPEP 2144.03. Nonetheless, Bolye et al. (US 3,841,914) dating back to 1974 teaches a solid-state battery structure where the battery, either in series form or in parallel arrangement of the cell stacks, embodies a plurality of the stacks in which the several elements of the cells are in solid state (col. 5, lines 61-64; Fig. 4). Ugaji et al. (US 2003/0175585) teaches a secondary battery is preferably an all solid-state thin film lithium secondary battery. Further, it is possible to stack a plurality of all solid-state thin film lithium batteries and connect them in series or parallel (para 0038).
Applicant argues the combination lacks the formation of a battery layers using average particles sizes less than 100 nm. In response, as presented above, Golodnitsky teaches particles sizes less than 100 nm (para 0016).
Applicant argues the combination lacks the formation of an all-solid one-piece multiplayer assembly via thermal treatment and/or mechanical treatment. In response, Neudecker at least teaches pressure-heat lamination (para 0020). Golodnitsky teaches sequential electrophoretic deposition includes an electrophoretic deposition of a first battery electrode followed by electrophoretic deposition of a porous separator on the first electrode and by electrophoretic deposition of a second battery electrode on the porous separator (abstract), thus forming a multi-layer assembly. The respective layers would at least need to be combined via treatment and/or mechanical treatment. It has already been established connections in series and/or parallel as known in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723